department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil number contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uil number date3 u q o o identification_number contact number fax number employer_identification_number t t h t h w m t n m t w w m t u w w d u m o w dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated as a nonprofit corporation in state on datei you filed a form_1023 seeking exemption from taxation under sec_501 according to your articles of incorporation you were formed to promote meaningful access to our system of justice educational institutions and medical_care to educate and enrich the quality of life within our multicultural community by helping individuals and groups recognize their similarities appreciate their differences and understand that they share a common destiny in promoting multicultural community by helping individuals and groups recognize their similarities appreciate their differences and understand that they share a common destiny in promoting a just and fair society and to advocate for civil rights and employment rights and to develop leadership skills in young people who show an interest in promoting civil rights and employment rights your narrative statement provides that your dominant purpose access to our system of justice educational institutions and medical_care you list three activities that will further your purposes first you intend to work with adolescents who exhibit an interest in civil and employment rights second you are working with a neighborhood organization project in order to raise money to pay the medical bills of two children and third you are raising funds to pay for the out-of-pocket travel_expenses of attorneys in state who will provide pro bono legal services to individuals is to help provide meaningful you state that you intend to work with adolescents who exhibit an interest in civil and employment rights you may conduct this activity with the cooperation of other organizations that already work with young people you will raise money in furtherance of this purpose which will be used to pay individuals and organizations that provide leadership training date2 letter you explain that leadership training will be provided by local labor leaders civil rights leaders community leaders and teachers you state that no fees will be charged and if there are fees they would be minimal and limited to helping cover the expense of materials and educational trips you did not submit any additional information regarding this activity including the types of students that you will provide with training how you will identify those students the types of training they will be provided with and the curriculum for the training currently you do not spend any of your time on this activity and did not estimate the percentage of your time that will be spent on this activity in the future in your in your date2 letter you also state that ten percent of your activities consist of supporting fundraising activities for project which according to your date3 letter is raising funds for the medical_expenses of two neighborhood children initially your involvement with project was focused on raising funds to pay the medical bills of one child you state that you intend to make some distributions of your funds to individuals but such distributions will not be limited to one family or a pre-determined or selected group of individuals a local committee of neighbors made the decision about assisting with the medical bills initial application the beneficiary of the support was limited to one predetermined individual you did not have guidelines for determining the recipients of these distributions letter you provided that you will maintain records that will demonstrate how recipients were selected and that you would expand the class of individuals your date3 letter states that two individuals have received assistance with medical bills however you did not provide any information on how the second individual was selected how much assistance the individual received the time frame during which the individual received assistance and whether you were still providing assistance to the individual furthermore you did not provide any guidelines for in your date2 in your determining future recipients of these distributions or state whether you intended to increase the number of recipients beyond these two as of date3 you have raised dollar_figure x1 for project you state that your third activity of raising funds to pay for the out-of-pocket expenses of attorneys who are providing pro bono legal services to individuals constitutes about ninety percent of your time an attachment to your letter of date2 provides a breakdown of expenses including air travel hotel and meals however you did not provide any guidelines demonstrating which fees would be reimbursable to the attorneys in your letter of date3 you provide that these activities will continue through the end of year and possibly for another year after that currently you are aiding four attorneys of these four attorneys two are on your board_of directors you plan on reimbursing firm which is partially comprised of all of your directors for expenditures associated with the pro bono representation of individuals while you have audit procedures for such distributions those procedures can be waived by two-thirds of your board who are all partners at firm for example you state that project has started new vegetable gardens is coordinating in addition to your listed activities you described additional activities that will be conducted by project with another organization exempt from federal taxation under sec_501 on a 5k run and is considering creating a nature trail however you do not fully describe your involvement with these other activities of project in your date3 letter you provided some information regarding your fundraising you state that you have raised dollar_figure x2 of that dollar_figure x1 one-fifth of dollar_figure x2 was spent on project and dollar_figure x3 less than two percent of dollar_figure x2 was spent on your pro bono activities to individuals the remaining dollar_figure x4 has not been used you did not submit any details on how you anticipate using the remaining funds while your bylaws provide for up to seven members on your board_of directors you currently have only three directors these three members are lifetime members of the board_of directors according to your bylaws these three individuals are also business partners in firm law sec_501 of the code provides an exemption for corporations organized and operated exclusively for religious charitable scientific literacy or educational_purposes no part of the net_earnings of which inures to the benefit of any shareholder or individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section not exempt if an organization fails to meet either the organizational_test or the operational_test it is sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the it engages primarily in activities code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest who created it it must not be operated for the benefit of designated individuals or the persons revproc_2011_9 r b provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued revrul_69_545 1969_2_cb_117 holds that operating under the control of one person or a small related group suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes revrul_67_367 1967_2_cb_188 holds that a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes nonexempt purpose if substantial in nature will in 412_f2d_1197 cert_denied 397_us_1009 the supreme court examined whether an organization's net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries in 70_fedclaims_782 the court in denying an organization tax exempt status under sec_501 found that the organization was operated for personal rather than public benefits after reviewing the organization’s promotional materials actions finances and records of activities the court in reviewing whether the taxpayer had modified its activities noted that gaps in the record may be resolved against the taxpayer since the burden is on the taxpayer to provide evidence that it meets the requirements of sec_501 in 74_tc_531 aff'd 670_f2d_104 9th cir the court denied exemption to an organization controlled by a small number of individuals in part because those individuals were in a position to perpetuate control of taxpayer’s operations and activities indefinitely in 82_tc_215 an organization that merely made statements as to its intended purposes without supplying any concrete information as to how it proposed to carry out those purposes did not qualify for exemption under sec_501 in 92_tc_1053 the court determined that an organization providing training for individuals specifically to work on republican campaigns was providing prohibited private benefit the court stated that the presence of earnings inuring to the benefit of a private shareholder were not necessary prohibited private benefit can be gained by an unrelated third party that a determination of private benefit must examine the charitable nature of the class and that size alone will not convert an noncharitable class into a charitable one in making this determination in carrie a maxwell trust pasadena methodist foundation v commissioner 2_tcm_905 a_trust established for the benefit of an aged clergyman and his wife was a private trust and not an exempt activity despite the fact that the two individuals served were needy in wendy parker rehabilitation foundation inc v commissioner 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending _- percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 therefore the foundation was not exempt from federal_income_tax under sec_501 in share network foundation v commissioner 78_tcm_6 the court provided that an organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status analysis to qualify for exemption under sec_501 a taxpayer must demonstrate that it is organized and operated exclusively for exempt purposes sec_1_501_c_3_-1 even though some of your activities may have a charitable purpose within the meaning of sec_501 your assets and income might inure to the benefit of your founders see better business bureau u s pincite additionally you have not fully described your activities in sufficient detail to demonstrate that you meet the requirements of sec_501 the burden is on the taxpayer to demonstrate that it is organized and operated for exempt purposes which includes demonstrating that its net_earnings do not inure to private shareholders or individuals and that it does not benefit private interests such as designated individuals the creator or his family the shareholders of the organizations or persons controlled directly or indirectly by such private interests see eg founding church of scientology f 2d pincite bubbling well church of universal love t c pincite share network foundation t c m cch pincite the internal_revenue_service has previously determined that control of an organization by a single_person or by even a small related group of individuals suggests that an organization is operated primarily for non-exempt private purposes see eg revrul_69_545 supra see also bubbling well church of universal love t c pincite revrul_69_545 supra you are under the control of a small_group of individuals like the organization described in currently your board_of directors is controlled by three related individuals who have been given a lifetime appointment to your board these three directors are also the named partners of firm currently two of your three directors are performing legal services for individuals and you will reimburse them and eirm for their out-of-pocket expenditures however you do not have guidelines for determining or limiting the amount of funds received by these directors additionally you do not have guidelines as to what expenses will or will not be reimbursed as such you have not demonstrated that you are not operated for the benefit of your directors in addition to the activities listed above you are also organized and operated in substantial part to conduct fundraising activities for the benefit of pre-selected recipients your fundraising on behalf of two designated individuals is like the activities described in carrie a maxwell trust 2_tcm_905 which held that a_trust established to benefit a needy clergyman and his wife was not exempt the trust benefited private individuals rather than the general_public a similar result was reached in revrul_67_367 supra where an organization paid scholarships to pre- selected individuals payments to pre-determined specific individuals you have selected two individuals to receive medical payments from you without providing information as to the guidelines of selecting those individuals and without providing information on payments to other individuals meeting those guidelines such that you would be providing a public rather than a private benefit in both situations an organization was found to not be exempt due to in your medical expense activity is also analogous to those in wendy parker 52_tcm_51 that case an organization formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately thirty percent of the organization's net_income was expected to be distributed to aid the family of a specific coma victim the organization provided funds for the support of an unspecified number of other coma patients of which there was no shortage and to organizations that also supported coma patients generally the tax_court found that the family of the coma victim was a substantial beneficiary of the foundation’s funds the court noted that the family’s control_over petitioner is not in itself fatal to petitioner’s cause however petitioner’s selection of wendy parker as a substantial beneficiary of its disbursements is the determinative factor in this case wendy parker t c m pincite those receiving a private benefit do not have to be related to the organization in order for there to be a prohibited private benefit see american campaign academy t c pincite while none of the family members of the individuals receiving benefits sit on your board_of directors you are providing monetary support for medical_care to a pre-determined select class of two individuals you represent that one fifth of your total current funds and ten percent of your time have been provided for the support of these pre-determined individuals furthermore while the court looked favorably on the petitioner’s provision of information on guidelines used for determining who received funds as well as information regarding other beneficiaries of its funds you have not provided any information as to either category as such you are operated for their private interests even if you were not operated for private interests you have not provided sufficient detail to conclude that you are operated for an exempt_purpose under revproc_2011_9 2011_2_irb_283 exempt status will be recognized in advance of operations if the proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed an organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 see share network foundation v commissioner 78_tcm_6 exempt status may be denied based solely upon the applicant's failure to describe in adequate detail how it will satisfy the operational_test see 82_tc_215 finding that an organization that merely made statements as to its intended purposes without supplying any concrete information as to how it proposed to carry out those purposes did not qualify for exemption an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 bubbling well church of universal love t c pincite see also founding church of scientology ct_cl pincite any gaps contained in the administrative record are resolved in favor of the service new dynamics foundation fed cl pincite it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant’ if such disclosure is not made the logical inference is that you have failed to provide information regarding several of your activities you state that you will provide leadership training to youths but do not describe any program to such end and you state that no amount of your time is going toward such goal you have stated that the individuals receiving medical benefits will be a broader class and that you will have standards for determining who is eligible to receive funds but you have not provided any guidelines for determining the recipients of the funds and ensuring the charitable nature of the grants you have also not provided any information as to additional recipients that may qualify or where you will seek out or solicit applications from such recipients you provided a list of activities that project an organization that is separate from you will engage in but do not describe your specific involvement in these activities you state that you will reimburse out-of-pocket expenses for attorneys providing pro-bono work for individuals in place but you do not provide guidelines for ensuring the charitable nature of these reimbursements such as what expenses qualify or how an applicant seeks reimbursement the logical inference from these gaps is that if revealed they would indicate a failure to satisfy the operational_test see 74_tc_531 as such you are not operated exclusively for exempt purposes conclusion accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations
